                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   BLAKE O. SWANN,                                 )
                                                   )        Case No. 2:18-cv-207
          Plaintiff,                               )
                                                   )        Judge Travis R. McDonough
   v.                                              )
                                                   )
   EDD GRAYBELL, WASHINGTON                        )
   COUNTY DETENTION CENTER,                        )
   AARON DAVIS, and LT. DISHNER’S                  )
   CREW,                                           )
                                                   )
          Defendants.                              )


                                        JUDGMENT ORDER


         For the reasons set forth in the memorandum opinion filed herewith, this pro se

  prisoner’s complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED pursuant to 28

  U.S.C. §§ 1915(e)(2)(B) and 1915A for failure to state a claim for which relief may be granted

  and/or pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute and comply

  with Court orders. Because the Court CERTIFIED in the memorandum opinion that any appeal

  from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he is

  DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

         The Clerk is DIRECTED to close the file.

         SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE

  ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT



Case 2:18-cv-00207-TRM-MCLC Document 23 Filed 04/15/20 Page 1 of 1 PageID #: 70
